Citation Nr: 1803590	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-40 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for gout of the right knee and feet.

3.  Entitlement to an initial compensable rating for fracture of the right fifth metacarpal with surgical scar (right fifth finger disability).

4.  Entitlement to a separate compensable rating for symptoms analogous to amputation of the right fifth finger.

5.  Entitlement to an initial compensable rating for a scar of the right fifth finger. 

6.  Entitlement to service connection for degenerative arthritis of the lumbar spine.

7.  Entitlement to service connection for epidermal inclusion cyst scar on the right temple.

8.  Entitlement to service connection for erectile dysfunction.
REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012, April 2015, and November 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the May 2012 rating decision, the RO awarded service connection for the right fifth finger disability and assigned a noncompensable disability, effective August 24, 2011, the date of the Veteran's claim; and denied entitlement to service connection for pes planus.  In the April 2015 rating decision, the RO denied entitlement to service connection for low back disability and epidermal inclusion cyst status post- surgery with residual scar.  In the November 2015 rating decision, the RO denied entitlement to service connection for erectile dysfunction and gout of the right knee and feet.  The Veteran timely disagreed with the initial assigned rating for the right fifth finger disability and the denials of the service connection claims.

In July 2014 and January 2017, the Veteran testified at hearings before a Decision Review Officer (DRO).  During the January 2017 hearing, the Veteran's attorney indicated that the Veteran was withdrawing the issue of entitlement to a TDIU.  This issue is therefore not before the Board.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.204 (2017).  In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings have been associated with the claims file.  

The Veteran has perfected an appeal for the issue of entitlement to service connection for posttraumatic stress disorder (PTSD); this issue has not yet certified to the Board.  A review of the claims file reflects that the Agency of Original Jurisdiction (AOJ) is still taking action to develop that issue.  Therefore, while certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue, 38 C.F.R. § 19.35 (2017), in the circumstances of this case Board will not accept jurisdiction over the issue at this time.  

In addition, the Veteran perfected an appeal from the denial of his claim for service connection for sleep apnea but the claim has not been certified for appeal.  However, the Veteran indicated during the Board hearing and in an October 2017 statement that he wished to withdraw his appeal on this issue.  The Board will therefore consider the issue of entitlement to service connection for sleep apnea withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.204 (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the October 2017 Board hearing and in an October 2017 statement, the Veteran withdrew his appeal from the denial of the claim for entitlement to service connection for a pes planus.
2.  During the October 2017 Board hearing and in an October 2017 statement, the Veteran withdrew his appeal from the denial of the claim for entitlement to service connection for gout of the right knee and feet. 

3.  The symptoms of the Veteran's right fifth finger disability has manifested by noncompensable limitation of motion and there is no potentially applicable diagnostic code with a compensable rating.

4.  The symptoms of the Veteran's right fifth finger disability have interfered with the overall function of the hand. 

5.  The symptoms of the Veteran's right fifth finger scar consisted of one painful scar.

6.  The evidence is at least evenly balanced as to whether the Veteran's degenerative arthritis of the lumbar spine had its onset service.

7.  The evidence is at least evenly balanced as to whether the Veteran's epidermal inclusion cyst scar on the right temple is proximately due to or the result of his service-connected pseudofolliculitis barbae.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for pes planus are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.204 (2017).

2.  The criteria for withdrawal of an appeal concerning the issue of entitlement to service connection for gout of the right knee and feet are met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.204.

3.  The criteria for a compensable rating for the right fifth finger disability are not met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5230 (2017).

4.  The criteria for a separate 10 percent rating, but no higher, for symptoms analogous to amputation of the right fifth finger disability are met.  38 U.S.C. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 4.71a, DC 5156 (2017).

5.  With reasonable doubt resolved in favor of the Veteran, the criteria for a 10 percent rating, but no higher, for one painful scar are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.118, DC 7804 (2017).

6.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for degenerative arthritis of the lumbar spine are met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for epidermal inclusion cyst scar on the right temple, secondary to pseudofolliculitis barbae, are met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the October 2017 Board hearing and in an October 2017 statement, the Veteran withdrew his appeals from the denials of the claims of entitlement to service connection for pes planus and gout of the right knee and feet. 

Based on the foregoing, the Board finds that there remain no allegations of errors of fact or law for appellate consideration of the Veteran's claims regarding entitlement to service connection for pes planus and gout of the right knee and right knee.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

As the Board is granting the claims for service connection for degenerative arthritis of the lumbar spine and epidermal inclusion cyst scar on the right temple, further discussion of the VCAA as to those issues are unnecessary.

As to the initial rating claim for the right fifth finger, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d  1359,1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

III.  Higher Initial Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.
	
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims).  

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  In this case, the Board is granting the highest rating possible under the applicable diagnostic codes based on limitation of motion.  Any error in not conducting Correia-complaint range of motion testing with regard to these joints is therefore harmless.

The Veteran's right fifth finger disability is assigned a noncompensable rating under DCs 5010-5230.  This hyphenated code reflects that the disability rating is assigned on the basis of residual conditions resulting from the traumatic arthritis.  See 38 C.F.R.  § 4.27. 

As directed by DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  38 C.F.R. § 4.71a.  In turn, arthritis, degenerative, is rated under DC 5003.  Id.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved (DC 5200 etc.).  Id.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  In the absence of limitation of motion, ratings are awarded if there is involvement of 2 or more major joints or 2 or more minor joint groups.  Id. 

Under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5230.  The rating schedule states that, as applicable to the ring finger, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion and the distal interphalangeal joint (DIP) has a range of motion of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a (2017). 

DC 5227 (Ring or little finger, ankylosis of) is a potentially alternative DC.  Under DC 5227, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5227.  

A note to DC 5227 instructs to the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under DC 5155, disability ratings are assigned for amputation of the ring finger.  38 C.F.R. § 4.71a, DC 5155.

Turning to the evidence of record, in February 2012 the Veteran was afforded a VA examination.  He reported right hand pain.  He stated that he has been unemployed since 2011.  He explained that he was terminated because he was unable to hold a certain type of tool for extended periods of time.  Upon physical examination of the right hand, there was evidence of pain on ranges of motion and upon repetitive- use testing.  The examiner indicated that there was no addition loss of motion upon range of motion testing.  The examiner indicated that the Veteran does not have a decrease in hand strength or hand dexterity.  He denied flare-ups.  There was no amputation, ankylosis, or deformity of a digit.  There was no decreased strength for pushing, pulling, or twisting.  An x-ray report showed old trauma of the fifth digit with degenerative joint disease at the base of the fifth metacarpal.  The examiner noted that the Veteran had a painful scar on in his right hand.  The scar was one fourth in width and two inches in length.  The examiner indicated that the scar was superficial with no inflammation, edema, or keloid formation.  There was no skin breakdown over the scar.  The examiner diagnosed post-operative scar of the right hand.  The examiner opined that the Veteran's fifth finger disability has an impact on the function of his fingers on his right hand.  The examiner also opined that the Veteran's fifth finger disability impacts his occupational activities, such as lifting and carrying.  

In an April 2013 VA treatment record, the Veteran reported right hand pain.  Upon physical examination there was no swelling.

In March 2015, the Veteran was afforded an examination.  He reported that his right hand is his dominant hand.  He denied flare-ups of his right fifth finger.  Upon physical examination, ranges of motion of the right fingers were normal.  He was able to perform repetitive use testing with at least three repetitions without additional functional loss or range of motion.  He denied pain upon ranges of motion.  There was no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  His right hand grip was normal.  There was no muscle atrophy.  The examiner noted that the Veteran had a scar on the dorsal right hand over the fifth metacarpal.  The examiner indicated that the scar was less than 39 square centimeters and was not painful or unstable.  The examiner diagnosed arthritis and right fracture of the fifth metacarpal.  The examiner opined that the Veteran's right fifth hand disability does impact his ability to perform occupational tasks. 

In an August 2015 statement, the Veteran reported that he has a painful scar on his right hand.  He also indicated that he has difficulty picking up items in his right hand due to his service-connected right fifth finger disability.  He further stated that he is employed in food service; however, he has difficulty working due to his inability to use his dominant right hand because of his service-connected right fifth finger disability.   

During the October 2017 hearing, the Veteran testified that he has arthritis in his right hand and wears a brace.  He testified that his right fifth finger disability affects the ability to use his whole right hand.  He explained that he is unable to pick up more than 5 pounds in right hand due to his service-connected right fifth disability.  

In an October 2017 statement, the Veteran's attorney asserted that the diagnostic code that has been assigned to rate the Veteran's right fifth finger disability does not adequately address his disability.  The Veteran's attorney explained that during service, the Veteran's right fifth finger disability required surgery, which caused a scar with residual degenerative joint disease, severe pain, limited ranges of motion of the fingers and whole right hand.  Furthermore, the Veteran is unable to maintain with his daily activities such as household chores, exercise, and grooming due to his restricted use of his right hand and fingers.  The Veteran's attorney also indicated that the Veteran's service-connected disability has interfered with his employment.  For instance, the Veteran was employed as a mail carrier, and due to his right fifth finger disability, he sorted mailing incorrectly.  Moreover, the Veteran's disability interferes with the overall function of his right hand, as he is unable carry objects in his right hand.  Based on the above reasons, the Veteran's attorney concluded that the Veteran should awarded a 20 percent disability under DC 5156 for amputation of the fifth right finger and his disability should be considered on an extraschedular basis. 

After reviewing of the evidence, the Board finds that the preponderance of the evidence shows that a compensable rating is not warranted.  Specifically, under the applicable diagnostic criteria, any limitation of motion is noncompensable.  38 C.F.R. § 4.71a, DC 5230.  Moreover, although 38 C.F.R. § 4.59 and Burton provide that actual painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable rating for limitation of motion under DC 5330 or any other potentially applicable diagnostic code.  Therefore, a compensable rating for the Veteran's fracture, right fifth metacarpal with surgical scar is not warranted. See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015) (a compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities, but only if they are rated under diagnostic codes containing a compensable rating).

As stated above, a note following DC 5227 instructs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.

Here, the evidence shows above that the Veteran's service-connected right fifth finger disability interferes with the overall all use of his right hand.  For instance, during the October 2017 Board hearing and in the Veteran's attorney statement, the Veteran asserts that his right fifth finger disability required surgery, which caused a scar with residual DJD, severe pain, limited ranges of motion of the fingers and whole right hand.  Furthermore, the Veteran is unable to maintain to daily activities such as household chores, exercise, and grooming due to the inability to his use his right hand because of his right fifth finger disability.  The Veteran's attorney also indicated that the Veteran's disability has interfered with his previous employment.

The Board finds that the Veteran's that the current noncompensable rating under DC 5230, does not sufficiently address the interference with the overall function of the Veteran's right hand, particularly during the course of his daily activities.  In accord with the note following DC 5227, the Board finds that the service-connected right fifth finger disability interferes with the overall function of the Veteran's right hand.  In Stingley v. Shinseki, No. 10-2684, 2012 U.S. App. Vet. Claims (Vet. App. Mar. 6, 2012), the Court found that the Board failed to consider whether the aforementioned note necessitated an additional evaluation for interference with overall function of the hand where the Veteran had difficulty picking up and lifting objects, holding large or heavy objects, and performing daily tasks such as fastening buttons.  

In this case, the Veteran reports that his service-connected right finger fifth disability causes difficulty with work and his daily activities.  In light of the reasoning of Stingley, the Board finds that the Veteran's impairment results in interference with the overall function of his right hand.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

The rating criteria do not appear to provide guidance on how to evaluate interference with the overall function of the hand as indicated in the note under DC 5227.  The Board, however, finds that the impairment of the Veteran's right finger fifth disability is best evaluated, by analogy, as an amputation under 38 C.F.R. § 4.71a, DC 5156. 

Amputation of the little finger is rated under 38 C.F.R. § 4.71a, DC 5156.  A rating of 10 percent is assigned for amputation of the dominant/non-dominant hands little finger without metacarpal resection, at proximal interphalangeal (PIP) joint or proximal thereto.  A rating of 20 percent is assigned for amputation of the little finger with metacarpal resection and more than one-half of the bone lost. 

In this regard, the Board finds that a separate 10 percent rating is appropriate under DC 5156 as there is evidence that the Veteran has painful motion of his right fifth finger and has right hand pain that limits his ability with his daily activities and his employment. 

Additionally, a separate rating for limitation or amputation of the entire hand is not warranted as clinical evaluation of the hand shows that it was within normal limits.  

Accordingly, the Board finds that the Veteran's impairment is analogous to amputation.  Indeed, DCs 5010-5230 captures the functional limitation stemming from the service-connected right fifth finger disability.  The Board concludes that a separate 10 percent rating under DC 5156 is warranted.

The Board finds that a 20 percent rating under Diagnostic Code 5156, which requires amputation of the little finger with metacarpal resection (more than one-half the bone lost), is not warranted.  The medical evidence of record does not show that the Veteran does not retain use of the metacarpal joint.  Accordingly, given the Veteran's ability to use the metacarpal joint, he would not be equally well served by amputation, which amounts to loss of use of a joint.  

Lastly, the evidence shows that the Veteran has a painful scar located on the base of the fifth metacarpal that is due to his service-connected right fifth finger disability.  
Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2015).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.   Id., Note (2).

The Board finds that an initial 10 percent rating is warranted for the Veteran's painful scar of the right fifth finger located on the base of the fifth metacarpal.  During the February 2012 examination, the Veteran reported that his scar was painful.  

Therefore, given the competent evidence showing that the Veteran has one painful scar of the right fifth finger located on the base of the fifth metacarpal, the Board finds that his disability warrants an initial 10 percent rating, but no higher, under DC 7804.

Throughout the appeal period, the Board finds that an initial rating higher than 10 percent is not warranted as there is no evidence that there are three or four scars are unstable or painful or functional limitation attributable to the scar and there is only 1 scar with no skin breakdowns.  See 38 C.F.R. § 4.14.

III.  Additional Considerations
	
As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As to the right fifth finger, the Veteran reported right fifth finger pain, and decreased ranges of motion.  DC 5227 does not contemplate pain and 38 C.F.R. § 4.59 does contemplate pain for orthopedic disabilities; however it is not for application in this case.  As stated above, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  However, with regard to the Veteran's report that he experiences difficulty with his daily activities due to his inability to use his right hand, the Board herein assigned a 10 percent rating for painful motion and a separate 10 percent rating under DC 5156.  

To this end, the Board finds that the Veteran's right fifth finger does not more nearly approximate an exceptional disability picture that exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  Here, there is no evidence indicating that the Veteran was hospitalized for the right fifth finger.  Additionally, the evidence shows that the Veteran's right fifth finger impacts his ability to perform some activities, such as household chores, exercise, and grooming.  The Veteran's attorney also asserted that the Veteran's service-connected disability has interfered with his employment.  However, the evidence does not illustrate that the Veteran's disability causes marked interference with employment.  Based on the above evidence, the Veteran's reported difficulties to perform some activities, listed above, do not rise to a level of marked interference with employment, such as that contemplated for extensive or frequent absences from work or an essential inability to perform one's duties.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  Thus, further discussion of consideration for referral is not required.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

A.  Low Back Disability

The Veteran claims that his back disability occurred during service and that he has had back pain since service.  Specifically, he indicates that during the course of his military occupational specialty (MOS) as a truck driver, he daily loaded and unloaded a truck, which caused his back disability.  During the October 2017 Board hearing, the Veteran testified that he had back pain in and since service and that following service, he self-treated his back pain with over the counter medication and a back brace. 

The Veteran's DD-214 form confirms that his MOS was a heavy truck driver and a motor transporter operator. 

His service treatment record (STR) includes an April 1974 enlistment examination report, which shows a normal spine clinical evaluation.  A June 1978 radiological consolation report documents the Veteran's complaints of spine tenderness on palpation and tan x-ray showed spina bifida occulta S-1.  STRs dated in January 1979 show that the Veteran had low back pain and was referred to a physician.  Thereafter, multiple STRs dated at the beginning of the month in February 1979 show that the Veteran had continuous back pain.  Towards the middle of the month in February 1979, a STR reflects that the Veteran had complaints of back aches with neurologic symptoms.  The treating physician diagnosed severe low back pain and noted that the Veteran's current pain was not due to his spina bifida.  The Veteran was referred to an orthopedic physician.  STRs dated later that month in February continue to document the Veteran's complaints of back pain.  His June 1980 separation examination report showed a normal spine clinical evaluation. 

Post service, VA treatment records from 2012 to 2016 reveal continued complaints of back pain.  See, e.g., VA treatment records dated in June 2012, May 2013, and November 2016. 

In March 2015, the Veteran was afforded an examination.  The examiner diagnosed degenerative arthritis of the spine and lumbar spondylosis.  The VA examiner opined that the Veteran's back disability is not related to his military service.  The VA examiner reasoned that during the Veteran's military service, x-rays showed spina bifida occulta at S1; however, that disability was not considered the cause of the Veteran's back pain during service.  Furthermore, the Veteran's separation examination report shows that his condition improved.  Thereafter, treatment records did not show degenerative arthritis of the spine until August 2014.  Notably, x-rays reports showed degenerative arthritis of the spine, but not spina bifida.  The examiner concluded that "the Veteran's in-service back condition is most consistent with a self-limited and resolved condition" and there is a lapse of time from the Veteran's in-service back condition and his current back disability. 

In an October 2017 statement, the Veteran spouse indicated that she and the Veteran were married shortly after his separation from service and she has witnessed the Veteran's complaints of back pain since service. 

For the reasons below, the Board finds that entitlement to service connection for degenerative arthritis of the lumbar spine is warranted. 

First, the medical evidence of record demonstrates a current back diagnosis, degenerative arthritis of the lumbar spine.  Thus, a current disability has been established.

Second, the in-service disease or injury element has been met.  The Veteran's STRs document the Veteran's continuous complaints of back pain.

Therefore, this case turns on whether there is a nexus between the in-service back injury and the current degenerative arthritis of the lumbar spine of the lumbar spine.  

The Board finds that the March 2015 VA opinion that found that the Veteran's back disability is not related to service is of no probative value because the negative opinion was largely based on the absence of the absence of back treatment following service.  Importantly, the March 2015 VA examiner did not consider the Veteran's complaints of back pain following service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Moreover, during the October 2017 Board hearing, the Veteran testified that he self-treated his back disability immediately following service.  The Veteran, as a lay person, is competent to report problems with his back in service and continuous back problems since military service.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous pain since service).  

To this end, the Veteran has competently and credibly testified that he has experienced back pain in and since service.  The Veteran's STRs document that he had severe back pain during service.  The Veteran has indicated that following service, he self-treated his back pain with over the counter medication and a back brace.  Moreover, the Veteran's spouse reported that the Veteran did in fact have back pain since his military service.  This testimony is competent and credible. 

Therefore, the evidence is thus at least evenly balanced as to whether the Veteran's degenerative arthritis of the lumbar spine is related to his in-service back injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for degenerative arthritis of the lumbar spine is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

B.  Epidermal Inclusion Cyst Scar

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a), service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).

The Veteran claims that his epidermal inclusion cyst scar on his right temple is secondary to his service-connected pseudofolliculitis barbae.  Specifically, he asserts that he has a scar on the right of his forehead that developed due to shaving his pseudofolliculitis barbae.  See Board hearing transcript dated October 2017 and Veteran's statement dated October 2014. 

The evidence shows that the Veteran is service-connected for pseudofolliculitis barbae.

In a July 2014 plastic surgery consult report, the VA physician assessed a right temple lesion.  

VA surgery pre-operative treatment reports dated in August 2014 reflect that the Veteran underwent removal of a right temple sebaceous cyst. 

A December 2014 VA surgery operative note reflects a diagnosis of a right temple scar.

In a March 2015 VA skin diseases examination report, the examiner indicated that the Veteran has an epidermal inclusion cyst, right temple.  The examiner opined that the Veteran's epidermal inclusion cyst is less likely than not due to or the result of his service-connected pseudofolliculitis barbae.  The examiner reasoned that pseudofolliculitis barbae occurs in the hair hearing region and is caused by shaving.  The Veteran's current scar on his temple area is on a non-hair bearing shaved area.  Furthermore, the pathology report from the excision noted that the excision is an epidermal inclusion cyst and not pseudofolliculitis barbae.

As indicated above, during the October 2017 Board hearing, the Veteran reported that he shaves his right temple, which caused his scar on his right temple.  

For the reasons below, the Board finds entitlement service connection for epidermal inclusion cyst scar on his right temple, on a secondary basis, is warranted.  

First, the evidence of record establishes that the Veteran has epidermal inclusion cyst scar on his right temple.

Second, the Veteran is service-connected for pseudofolliculitis barbae.

Thus, the dispositive issue is whether the Veteran's current epidermal inclusion cyst scar on his right temple is proximately due to or the result of his service-connected pseudofolliculitis barbae. 

The Board finds that the March 2015 VA opinion is not afforded probative value, as it was largely based inaccurate factual premises.  .  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Specifically, the March 2015 VA examiner found that the Veteran's epidermal inclusion cyst scar on his right temple was not related to his service-connected for pseudofolliculitis barbae because the Veteran does not shave on his right temple.  However, the Veteran has testified during the October 2017 Board hearing and submitted a statement indicating that he does in fact shave on his right temple; and, the Veteran is competent to testify as to his usual practices with respect to shaving.  Furthermore, the March 2015 VA examiner indicated that the August 2014 surgery report reflected that the scar on the right temple was an epidermal inclusion cyst and not pseudofolliculitis barbae.  To this end, although the August 2014 surgery reports show a diagnosis of epidermal inclusion cyst on the right temple, there is no notation of an etiology or whether or not it was to pseudofolliculitis barbae

The Board finds that the evidence is thus approximately evenly balanced as to whether the Veteran's epidermal inclusion cyst scar on his right temple
is the result of his pseudofolliculitis barbae.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for epidermal inclusion cyst scar on his right temple as secondary to service connected disability is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

ORDER

The appeal concerning the issue of entitlement to service connection for pes planus is dismissed.

The appeal concerning the issue of entitlement to service connection for gout of the right knee and feet is dismissed.

Entitlement to an initial compensable rating for right fifth finger disability is denied.

Entitlement to a separate 10 percent rating, but no higher, for symptoms analogous to amputation, for the right fifth finger disability, is warranted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial 10 percent rating, but no higher, for a scar of the right fifth finger disability is warranted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for degenerative arthritis of the lumbar spine is granted. 

Entitlement to service connection for epidermal inclusion cyst scar on the right temple is granted. 


REMAND

The Veteran asserted that his erectile dysfunction is related to his now service-connected degenerative arthritis of the lumbar spine.  

In light of the grant of service connection for the degenerative arthritis of the lumbar spine and the Veteran's assertions that his erectile dysfunction is secondary to his now service-connected disability; the Board finds that a remand is necessary to obtain an opinion to address this matter. 

Accordingly, the claim for service connection for erectile dysfunction is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding records of treatment that the Veteran may have received at any VA health care facility.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred to an appropriate VA physician for an opinion as to the etiology of the Veteran's erectile dysfunction.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.  

The physician should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his erectile dysfunction was either (a) caused or (b) aggravated by his service-connected degenerative arthritis of the lumbar spine.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician must provide a rationale for any opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  Thereafter, readjudicate the claim for service connection for erectile dysfunction.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


Department of Veterans Affairs


